[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                   FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                          JULY 27, 2010
                            No. 09-11889                   JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket No. 08-03583-CV-ODE-1


TAKUMA OWUO-HAGOOD,


                                                         Petitioner-Appellant,

                                 versus

ROBERT H. SULLIVAN,
S. JAMES TUGGLE,
RISK MANAGEMENT,
et al,


                                                      Respondents-Appellees.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                             (July 27, 2010)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.
PER CURIAM:

       Plaintiff-Appellant Takuma Owuo-Hagood, proceeding pro se, appeals the

dismissal of his civil rights complaint, 42 U.S.C. § 1983. The district court granted

Defendants’ motion for judgment on the pleadings, Fed.R.Civ.P. 12(c), and

dismissed the complaint because Plaintiff’s claims were barred by absolute

immunity. No reversible error has been shown; we affirm.

       In his complaint, Plaintiff alleged that he was tried illegally for failing to

maintain his lane while driving in Carroll County, Georgia. He contended that

Defendant Robert Sullivan, the state court judge who presided over his trial, acted

in the clear absence of all jurisdiction because Plaintiff never contracted himself

into the state court’s jurisdiction by hiring a lawyer, signing a traffic citation, or

signing a bond agreement. Plaintiff also alleged that Defendant S. James Tuggle,

the state solicitor who prosecuted his case, violated Plaintiff’s constitutional rights

because he failed to call the arresting officer or the victim as witnesses at

Plaintiff’s trial. The district court determined that Sullivan was entitled to judicial

immunity and that Tuggle was entitled to prosecutorial immunity.

       “We review de novo a district court’s entry of judgment on the pleadings,

accepting the facts in the complaint as true and viewing them in the light most

favorable to the nonmoving party.” Abdur-Rahman v. Walker, 567 F.3d 1278,



                                            2
1280-81 (11th Cir. 2009).1 On appeal, Plaintiff maintains that he demonstrated in

his complaint that Defendants were unentitled to immunity. We disagree.2

      Judges are entitled to absolute judicial immunity from damages under

section 1983 for those acts taken while they are acting in their judicial capacity

unless they acted in the clear absence of all jurisdiction. Sibley v. Lando, 437 F.3d

1067, 1070 (11th Cir. 2005). A judge does not act in the “clear absence of all

jurisdiction” when he acts erroneously, maliciously, or in excess of his authority,

but instead, only when he acts without subject-matter jurisdiction. Dykes v.

Hosemann, 776 F.2d 942, 947-48 (11th Cir. 1985).

      Here, Plaintiff challenged Sullivan’s act in presiding over his trial, an act

clearly taken in a judicial capacity. And contrary to Plaintiff’s assertion, Sullivan

did not act in the clear absence of all jurisdiction: under Georgia law, a state court

has jurisdiction over misdemeanor cases where the underlying acts take place

within the county in which the court is located. See O.C.G.A. § 15-7-4(a). Thus,



      1
        In addition, we liberally construe pro se pleadings. Tannenbaum v. United
States, 148 F.3d 1262, 1263 (11th Cir. 1998).
      2
        Plaintiff points to the district court’s incorrect statement in its order that
Plaintiff had not responded to Defendants’ motion for judgment on the pleadings.
Plaintiff did file a reply to Defendants’ motion; but this misstatement by the district
court does not bear on the disposition of this appeal. The district court clearly
considered the merits of Defendants’ motion, and Plaintiff presented nothing in his
response showing that Defendants were unentitled to immunity.

                                           3
Sullivan had subject-matter jurisdiction over Plaintiff’s case and was entitled to

absolute judicial immunity.

       Likewise, because Tuggle, the state prosecutor, acted within the scope of his

role as the government’s advocate when he prosecuted Plaintiff, he was entitled to

absolute prosecutorial immunity. A prosecutor is entitled to absolute immunity for

all acts he takes while performing his function as an advocate for the government,

including pursuit of criminal prosecution, examining witnesses, and presentation of

evidence. Rivera v. Leal, 359 F.3d 1350, 1353 (11th Cir. 2004). Thus, Tuggle’s

decision about which witnesses to call was within the scope and jurisdiction of his

office.3

       Plaintiff named “Risk Management” as a party in his complaint and sought a

default judgment against this party when it failed to respond to his complaint.

Plaintiff maintained that Risk Management was part of Carroll County. On appeal,

Plaintiff argues that he clearly named Carroll County as a party and that it was

error for the district court to deny his motion for default judgment. We review the

denial of a motion for default judgment for an abuse of discretion. Mitchell v.



       3
       Plaintiff’s argument that Defendants were not immune from suit because
they committed the criminal infraction of abuse of process and, therefore, willfully
deprived him of his constitutional rights in violation of 18 U.S.C. § 242 is
meritless. Section 242 provides no basis for damages under section 1983. See
Hanna v. Home Ins. Co., 281 F.2d 298, 303 (5th Cir. 1960).

                                          4
Brown & Williamson Tobacco Corp., 294 F.3d 1309, 1316 (11th Cir. 2002).

      The district court abused no discretion in denying Plaintiff’s motion for

default judgment. Plaintiff failed to show that Risk Management was an actual

entity, failed to name Carroll County as a party to his complaint, and failed to

allege wrongdoing on the part of Risk Management or Carroll County.

      AFFIRMED.




                                           5